Appeal from a judgment of Oneida County Court (Dwyer, J.), entered November 10, 1999, convicting defendant upon his plea of guilty of, inter alia, criminal sale of a controlled substance in the third degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him upon his plea of guilty of, inter alia, criminal sale of a controlled substance in the third degree (Penal Law § 220.39 [1]), defendant contends that his waiver of the right to appeal was not knowingly, voluntarily or intelligently entered and that the sentence is unduly harsh and severe. Because County Court failed to advise defendant of the “potential periods of incarceration that could be imposed before he waived his right to appeal,” the waiver, even if valid, does not encompass defendant’s challenge to the severity of the sentence (People v Webb, 299 AD2d 955; see generally People v Lococo, 92 NY2d 825, 827). We conclude, however, that the sentence is neither unduly harsh nor severe. Present — Green, J.P., Pine, Hurlbutt, Kehoe and Hayes, JJ.